UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

CASE N(). 3:03 cr 42

UNITED STATES OF AMERICA

V.

AMY FINFROCK

M

THIS MATTER is before the Clerk due to his fiduciary duty to disperse
restitution payments in accordance With the Judgments of this court. On May 7,
2004, the “Judgement” of this court [Doc. 18] directed that restitution of
$604,389.94 be paid to Bespoke, Inc. ,

On October 1, 2018, the Clerk received notification that Bespoke Inc. changed
its name to Bespoke TeXtile Computer Systems Limited and requested that future
restitution payments be made payabie to Bespoke Textile Computer Systems

Limited instead of made payable to Bespoke, Inc.

 

At the Clerk’s request Bespoke TeXtile Computer Systems Limited provided the
following documents for revieW:

0 Articles of Incorporation of Bespoke, Inc., on file With the NC
Secretary of State,

¢ Resolution of the EXtraordinary General meeting of the members of
Bespol<e, Inc. Whereby the company Was dissolved, and,

0 Certificate of Incorporation on Change of Name to Bespoke TeXtile
Computer Systems Limited.

Upon review of these documents the Clerk has determined that Bespoke
TeXtile Computer Systerns Limited is a continuing company of Bespoke, Inc and
the only successor to the original company. Accordingly, the Clerk’s Financial
Department is ORDERED to remit all restitution payments in this case previously
directed to be paid to Bespoke lnc. and make the restitution payments payable to
Bespoke TeXtile Computer Systems Limited at the address provided to the
Financial Department by said company

A copy of this Order is to be served on all parties and the Financial Department

of this court.

So, ORDERED, this 12th day of October 2018. z : b 2
~ /

F rank G. Johns, Clerk

 

 

